DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on February 28, 2022. 
Claims 1, 7-9, 14, 16, and 18-21 have been amended. 
No new claim has been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on February 28, 2022 have been fully considered but are moot because the arguments allege the limitations are not taught by prior art not relied upon in this rejection.  It should be noted that new prior art reference to NAVON, MATSUSHITA, TSERN, and KIM teach the limitations as shown in the rejections below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-9, 11-12, 14-16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by NAVON (Pub. No.: US 2020/0409856 A1), hereafter NAVON.
Regarding claim 1, NAVON teaches:
A storage device, comprising: storage for data (see NAVON FIG. 1);
a host interface to receive a write request from a host at the storage device, the write request including a data chunk and a data identifier (ID) (NAVON FIG. 11 illustrates cache manager 1104 receiving commands from host system 1110, where [0091] teaches commands from the host system may include an NSID in addition to the LBA (i.e. data ID) and count for the number of data blocks the command pertains to, providing the ability for a read/write command to identify the data as belonging to a logical grouping that may be associated with a specific host application or desired logical memory partition);
class ID determiner circuitry to determine a class ID for the data chunk; and a mapping table to map the data ID to the class ID
wherein the class ID is different from the data ID and a physical address in the storage where the data chunk is stored (NAVON [0091] teaches NSID is analogous to a LUN, identifying the data as belonging to a logical grouping (or name space), and [0042] teaches address mapping table entries provide logical to physical mapping for logical units of data (i.e. LBA is different from the physical address in non-volatile memory)).
Regarding claim 9, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. NAVON also teaches wherein the class ID may be a logical representation of where the data is stored on the storage device (see NAVON [0091] as taught above in claim 1).
Regarding claim 19, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale. NAVON also teaches An article, comprising a non-transitory storage medium, the non-transitory storage medium having stored thereon instructions (see NAVON [0036]).
Regarding claim 4, NAVON teaches the elements of claim 1 as outlined above. NAVON also teaches wherein the class ID determiner circuitry determines the class ID for the data chunk within an accuracy level associated with the write request (NAVON [0094] teaches when a command is received, the NSID included in that command is compared to the NSIDs by a comparator 1112, providing a partition similarity score for each entry in the mapping table cache, where the partition similarity score measures how similar the command NSID is to NSIDs in a particular cache entry). 
Regarding claim 5
wherein: the class ID determiner circuitry determines a confidence level for the class ID (NAVON [0077-0078] teach the comparator determines a score for each cache entry based at least in part on a partition similarity score (i.e. confidence level));
the storage device further comprises a second class ID determiner to determine a second class ID and a second confidence level for the data chunk (NAVON [0104] teaches a combined eviction score 1212 (i.e. second class ID) may be generated by averaging the MLRU score 1208 (i.e. second confidence level)).
Regarding claim 6, NAVON teaches the elements of claim 5 as outlined above. NAVON also teaches a class ID selector circuitry to select between the class ID and the second class ID using the confidence level and the second confidence level (NAVON [0089] teaches partition similarity score (i.e. confidence level) and MLRU score (i.e. second confidence level) are used to create a combined cache eviction score for each of the cached entries, and the entry with the lowest combined cache eviction score (i.e. second class ID) is evicted; see also FIG. 12).
Regarding claim 7, NAVON teaches the elements of claim 1 as outlined above. NAVON also teaches a second mapping table to map the class ID to the physical address in the storage, where the data chunk is stored at the physical address in the storage of the storage device (NAVON [0098] teaches the cache manager may maintain a sample mapping table cache 1202, correlating a physical address in the memory array with an LBA and NSID).
Regarding claim 8, NAVON teaches the elements of claim 1 as outlined above. NAVON also teaches:
wherein: the storage includes a representative data chunk assigned to the class ID stored at the physical address (NAVON [0098] teaches the cache manager may maintain a sample mapping table cache 1202, correlating a physical address in the memory array with an LBA and NSID);
the storage device further comprises: a persistence policy; and an update circuitry to update the representative data chunk assigned to the class ID stored at the physical address using the persistence policy (NAVON [0058] teaches implementing a cache eviction policy to determine which cache entry to evict when a cache miss occurs, where [0079] teaches the comparator determines a MLRU score, which is a measure of how recently logical address to physical address mappings within a cache entry have been used or referenced by a storage command in the past and how frequently the cache entry was referenced; see also [0099-0101] and FIG. 12 MLRU score 1208 & combined eviction score 1212). 
Regarding claim 11, NAVON teaches the elements of claim 9 as outlined above. NAVON also teaches: 
wherein determining a class ID for the data chunk includes: determining a first class ID for the data chunk using a first classification approach (NAVON [0091] teaches commands from the host system include NSID in addition to the LBA and count, where [0090] teaches the cache manager 
determining a second class ID for the data chunk using a second classification approach (NAVON [0104] teaches a combined eviction score 1212 (i.e. second class ID) may be generated by averaging the MLRU score 1208).
Regarding claim 12, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 15, NAVON teaches the elements of claim 9 as outlined above. NAVON also teaches wherein determining a class identifier (ID) for the data chunk includes determining the class ID for the data chunk using a class ID determiner circuitry, the class ID determiner circuitry including at least one of a similarity function, a difference function, a classifier, or a neural network (NAVON [0090] teaches the cache manager 1104 maintains a list capturing a one-to-one correlation between the NSIDs 1106 of each entry in the mapping table cache 1102 (i.e. classifier)).
Regarding claim 16, NAVON teaches the elements of claim 9 as outlined above. NAVON also teaches receiving a read request from the host at the storage device, the read request including the data ID, mapping the data ID to the class ID; mapping the class ID to the physical address; reading a data at the physical address; and returning the data to the host from the storage device (NAVON [0088] teaches a read command sent by a host device arrives at a memory device, and the cache 
Regarding claim 20, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 21, NAVON teaches the elements of claim 1 as outlined above. NAVON also teaches wherein the class ID determiner circuitry is configured to determine the class ID for a second data chunk, wherein the second data chunk is different from the first data chunk (NAVON [0088] teaches a new read or write command sent by a host device arrives at a memory device, where [0090] teaches the cache manager 1104 maintains a list capturing a one-to-one correlation between the NSIDs 1106 of each entry). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over NAVON in view of MATSUSHITA (Pub. No.: US 2003/0103392 A1), hereafter MATSUSHITA.
Regarding claim 2, NAVON teaches the elements of claim 1 as outlined above. NAVON also teaches:
wherein: the write request includes a write data (see NAVON [0091] as taught above in reference to claim 1). 
NAVON does not appear to explicitly teach the storage device further comprises a data chunk circuitry to divide the write data into the data chunk and a second data chunk using a chunk size. 
However, MATSUSHITA teaches the limitation (MATSUSHITA [0080] teaches commands and data are sent/received between the host system and the controller, where the controller analyzes each command received from the host system, where [0093] & FIG. 6 teach write data is divided into data blocks, where the data block size is equal to the sector size; see also [0103]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of NAVON and MATSUSHITA before them, to include MATSUSHITA’s dividing data into a plurality of data blocks in NAVON’s storage system having logical-to-physical mapping. One would have been motivated to make such a combination in order to improve the sequential access performance as taught by MATSUSHITA ([0011]).
Regarding claim 3
wherein the chunk size is associated with one of at least a block size of a block-based storage device or a sector size of a hard disk drive (see MATSUSHITA [0093] & [0103] above). 
The same motivation that was utilized for combining NAVON and MATSUSHITA as set forth in claim 2 is equally applicable to claim 3. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NAVON in view of TSERN (Pub. No.: US 2020/0264943 A1), hereafter TSERN.
Regarding claim 10, NAVON teaches the elements of claim 9 as outlined above. NAVON does not appear to explicitly teach:
wherein determining a class ID for the data chunk includes determining the class ID for the data chunk using an accuracy level associated with the write request, the write request including the accuracy level. 
However, NAVON in view of TSERN teaches the limitation (TSERN claim 2 teaches receiving write commands, associated data, and information with which to detect an error in the write commands (which collectively are seen as “write request”), where claim 11 teaches each of the write commands comprises first fields and second fields, wherein the information identifies the existence of the error in the first fields; [0058] also teaches a combination of an ECC on a selected portion of the command packet bits and an error detection code on the remainder, where ECC is used on elective bit fields in the command packet, and error detection codes are used for less sensitive bit fields).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of NAVON and TSERN before them, to include TSERN’s ECC/error detection codes in command packets in NAVON’s write commands. One would have been motivated to make such a combination in order to protect at least a portion of control or command packets in the event bit error rates are high as taught by TSERN ([0057]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over NAVON in view of KIM (Pub. No.: US 2019/0199520 A1), hereafter KIM.
Regarding claim 17, NAVON teaches the elements of claim 9 as outlined above. NAVON does not appear to explicitly teach:
receiving a delete request from the host at the storage device, the delete request including the data ID; deleting a mapping from the data ID to the class ID. 
However, NAVON in view of KIM teaches the limitation (see NAVON FIG. 12, where sample mapping table cache stores the LBA, physical address, and NSID, where KIM claim 9 teaches the host device transmits the erase command and a logical address corresponding to the generated file to the controller according to the delete request, and the controller releasing a mapping relationship between the logical address and a physical address at which the encrypted write data corresponding to the generated file is stored in response to the erase command, such that the encrypted write 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of NAVON and KIM before them, to include KIM’s file deletion operation in NAVON’s storage system having logical-to-physical mapping. One would have been motivated to make such a combination in order to efficiently utilize the memory space by deleting data that is no longer needed in order to reuse that space.
Regarding claim 18, NAVON teaches the elements of claim 9 as outlined above. NAVON also teaches:
determining that there is no mapping from a second data ID to the class ID; (NAVON [0091] teaches commands from the host system may include an NSID in addition to the LBA, where [0094] teaches when a command is received, which would include a second LBA (i.e. second data ID), the NSID included in that command is compared to the NSIDs 1106 by a comparator, and if NSIDs of the mapping table cache entry do not match a NSID of the current command, its partition similarity score value may be “0” (i.e. no mapping)).
NAVON does not appear to explicitly teach deleting a mapping from the class ID to the physical address on the storage device; and deleting a data at the physical address on the storage device
However, NAVON in view of KIM teaches the limitation (see NAVON FIG. 12, where sample mapping table cache stores the LBA, physical address, and NSID, where KIM claim 9 teaches the host device transmits the erase command and a logical address corresponding to the generated file to the controller according to the delete request, and the controller releasing a mapping relationship between the logical address and a physical address at which the encrypted write data corresponding to the generated file is stored in response to the erase command, such that the encrypted write data stored at the physical address becomes invalid data, and performing a garbage collection operation to physically erase the invalid data that corresponds to the delete request).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of NAVON and KIM before them, to include KIM’s file deletion operation in NAVON’s storage system having logical-to-physical mapping. One would have been motivated to make such a combination in order to efficiently utilize the memory space by deleting data that is no longer needed in order to reuse that space. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138